Winslow, J.
The only serious question in the case is whether the evidence referred- to in the statement of facts was. admissible. It is said that such evidence tended to contradict the terms of a written contract, but we regard it as tending rather to show that in fact the covenants of the *191written agreement had been paid and satisfied by work instead of in money. It seems clearly within the principle stated in Jilson v. Gilbert, 26 Wis. 637, and cases there cited.
By the Court.— Judgment affirmed.